966 F.2d 1453
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon NUNNERY, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS;  Alger MaximumCorrectional Facility;  Dennis Dyke;  Wayne W.Stine, Defendants-Appellees.
No. 92-1088.
United States Court of Appeals, Sixth Circuit.
June 10, 1992.

Before KEITH and SUHRHEINRICH, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Vernon Nunnery, a pro se Michigan prisoner, appeals the district court's order dismissing as frivolous his civil rights complaint filed under 42 U.S.C. § 1983.   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Nunnery based his claims for monetary and injunctive relief upon alleged violations of his Eighth Amendment protection against cruel and unusual punishment.   He alleged that he is the victim of defendants' experiments in cybernetics;  he maintained that his psychological and physical well-being were undermined by defendants' use of a computer-generated "virtual reality."


3
Upon review, we conclude that the district court did not abuse its discretion by dismissing the complaint as frivolous within the meaning of 28 U.S.C. § 1915(d).   See Denton v. Hernandez, 60 U.S.L.W. 4346, 4348 (May 4, 1992).   The complaint lacks an arguable basis in fact.   See Neitzke v. Williams, 490 U.S. 319, 325 (1989);   Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir.1990).   Nunnery's claims that defendants employ sophisticated means to control his thoughts and sensations appear fantastic.


4
Accordingly, the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.